 

 

 

Exhibit 10.12

June 14, 2001

 

 

 

Ms. Carrie A. Wolfe
FTD.COM INC.
3113 Woodcreek Drive
Downers Grove, Illinois  60515

Dear Carrie:

             This letter agreement (this "Agreement") sets forth the terms of
your employment with FTD.COM INC. ("FTD.COM").

             Duties.  You shall serve as an officer of FTD.COM or in a
substantially similar position with any entity that acquires FTD.COM or all or
substantially all of FTD.COM's assets (other than Florists' Transworld Delivery,
Inc. or IOS BRANDS Corporation or any of their other direct or indirect
subsidiaries) through June 14, 2003 and shall perform the duties assigned by
FTD.COM from time to time.  You shall devote your entire business time to the
affairs of FTD.COM, to the performance of your duties under this Agreement and
to the promotion of FTD.COM's interests.

             Compensation.  As full compensation for the performance by you of
your duties under this Agreement, FTD.COM shall compensate you as follows:

             (a)         Salary.  During the term of this Agreement, FTD.COM
shall pay to you a salary of $140,000 per year, payable in the periodic
installments ordinarily paid by FTD.COM to employees of FTD.COM at comparable
levels to you.  You shall be entitled to such merit increases in base salary as
the Board of Directors may determine, in its discretion.

             (b)        Performance Bonus.  You shall be entitled to participate
in a performance bonus as set by the Board of Directors based upon performance
criteria to be set by the Board.  If your employment with FTD.COM is terminated
for any reason other than "cause" (as defined below under "Severance") following
a Change in Control (as defined in FTD.COM's 1999 Equity Incentive Plan), you
shall be entitled to received a pro rata bonus for the applicable fiscal year if
you are entitled to one based upon the performance criteria set by the Board.


             (c)         Paid Vacation.  You shall be entitled to four weeks of
paid vacation per year in accordance with FTD.COM's policies with respect to
vacations then in effect.

             (d)        Benefits.  You shall be entitled to the additional
employment-related benefits that are made available from time to time to
employees of FTD.COM at comparable levels to you.

             (e)         Expense Reimbursement.  FTD.COM shall reimburse you, in
accordance with the practice from time to time in effect for other employees of
FTD.COM, for all reasonable and necessary travel expenses and other
disbursements incurred by you, for or on behalf of FTD.COM, in the performance
of your duties under this Agreement.

             Severance.  FTD.COM shall have the right to terminate your
employment by giving you written notice of the effective date of the
termination.  If your employment is terminated without "cause" by FTD.COM,
FTD.COM will pay you continued salary for one year from the effective date of
any such termination of employment and any pro rata bonus to which you may be
entitled pursuant to this Agreement.  FTD.COM's severance obligations are
subject to your best efforts to mitigate.  FTD.COM shall have no further
obligation hereunder.

             For purposes of this Agreement, "cause" means any of the following
events that FTD.COM or the FTD.COM Board of Directors has determined, in good
faith, has occurred: (i) your continual or deliberate neglect of the performance
of your material duties; (ii) your failure to devote substantially all of your
working time to the business of FTD.COM and its subsidiaries or affiliated
companies; (iii) your engaging willfully in misconduct in connection with the
performance of any of your duties, including, without limitation, the
misappropriation of funds or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of FTD.COM or
its subsidiaries or affiliated companies; (iv) your willful breach of any
confidentiality or nondisclosure agreements with FTD.COM (including this
Agreement) or your violation, in any material respect, of any code or standard
of behavior generally applicable to employees or executive employees of FTD.COM;
(v) your active disloyalty to FTD.COM, including, without limitation, willfully
aiding a competitor or improperly disclosing confidential information; or
(vi) your engaging in conduct that may reasonably result in material injury to
the reputation of FTD.COM, including conviction or entry of a plea of nolo
contendre for a felony or any crime involving fraud under Federal, state or
local laws, embezzlement, bankruptcy, insolvency or general assignment for the
benefit of creditors.

             Confidential Information and Non-Competition.  You agree to enter
into a separate agreement with FTD.COM (attached hereto as Exhibit A) that
provides for (i) non-disclosure of confidential information,
(ii) non-competition and (iii) non-solicitation of customers, suppliers and
employees.  This Agreement shall not be effective until you have executed and
delivered such agreement to the Company.


             Limitation on Payments and Benefits.  Notwithstanding any other
provision of this Agreement to the contrary, in the event that it shall be
determined (as hereafter provided) that any payment or distribution by FTD.COM
or any of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on or the vesting or exercisability of any of
the foregoing, would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code") (or any successor
provision thereto), by reason of being considered "contingent on a change in
ownership or control" of FTD.COM within the meaning of Section 280G of the Code
(or any successor provision thereto), or to any similar tax imposed by state or
local law, or any interest or penalties with respect to such taxes, then such
payments and benefits to be paid or provided shall be reduced to an amount (but
not below zero) that would result in the maximum possible net after tax receipts
to you from all such payments or distributions (determined by reference to the
present value determined in accordance with Section 280G(d)(4) of the Code (or
any successor provision thereto) of all such payments net of all such taxes, or
any interest or penalties with respect to such taxes, determined by applying the
highest marginal rate under Section 1 of the Code (or any successor provision
thereto) that applied to your taxable income for the immediately preceding
taxable year) (the "Reduced Amount").  The fact that your payments or benefits
may be reduced by reason of the limitations contained in this paragraph will not
of itself limit or otherwise affect any of your other rights other than pursuant
to this Agreement.  If it is determined that you should receive a Reduced
Amount, FTD.COM will provide you notice to that effect and a copy of the
detailed calculation thereof.  You will then be entitled to designate the
payments or benefits to be so reduced in order to give effect to this
paragraph.  In the event that you fail to make such designation within ten
business days of notification of the reduction in payments or benefits is
required pursuant to this paragraph, FTD.COM may effect such reduction in any
manner it deems appropriate.

             Miscellaneous.  This Agreement shall be governed by the internal
laws of the State of Illinois, excluding the conflicts-of-law principles
thereof.  You and FTD.COM consent to jurisdiction and venue in any federal or
state court in the City of Chicago.  This Agreement and the accompanying
Exhibit A state our entire agreement and understanding regarding your employment
with FTD.COM.  This agreement may be amended only by a written document signed
by both you and FTD.COM.  No delay or failure to exercise any right under this
Agreement waives such rights under the Agreement.  If any provision of this
Agreement is partially or completely invalid or unenforceable, then that
provision shall only be ineffective to such extent of its invalidity or
unenforceability, and the validity or enforceability of any other provision of
this Agreement shall not be affected.  Any controversy relating to this
Agreement shall be settled by arbitration in Chicago, Illinois in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
except as otherwise provided in the Confidentiality and Non-Competition
agreement attached hereto as Exhibit A.  In the event of any inconsistency
between this Agreement and any personnel policy or manual of FTD.COM with
respect to any matter, this Agreement shall govern the matter.




  Sincerely,       /s/ RICHARD C. PERRY       Richard C. Perry   Chairman of the
Board                   Accepted as of this       14th day of June, 2001        
              /s/ CARRIE A. WOLFE      

--------------------------------------------------------------------------------

      Carrie A. Wolfe    

 